DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “an energy module” in claims 1-13.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over El-Galley et al. (Pub. No. US2011/0125149) in view of Rao (Pub. No. US2008/0129465)
As per claim 1, El-Galley discloses a surgical instrument, (fig.1, 10) comprising:   
a first control circuit (fig.1, 21)  configured to communicate with an energy module (fig.1, 52)   over a first communication line (fig.1, 22);  and 
a second control circuit (fig.1, i.e., 21’) configured to communicate with another surgical instrument (fig.1, i.e., 20’) coupled to the surgical instrument over a second communication line. (fig.1, 22’)
 	El-Galley discloses all the limitations as the above but does not explicitly disclose using the first protocol and the second protocol over the first and second communication line. However, Rao discloses this. (paragraphs 76-77, i.e., the communication path between a first implant device and a plurality of other implant devices is represented by 151 configured to perform the additional function of a server wherein said server configured implant device enables the communication between one or more implant devices and one or more devices/networks located external of the body via the communication path 155,  wherein communication path 155 may utilize same or different communication protocols as communication path 151.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Rao with the teaching of El-Galley so as to provide system with communication path   may utilize same or different communication protocols as communication path as be optimized and configured for minimizing power consumption and to ensure secure communication with external devices.

As per claim 2, El-Galley discloses wherein the first control circuit comprises: 
a communication logic circuit (fig.1, 14) coupled to the first communication line and to the control circuit; 
a local processor (fig.2, 24 include cpu) coupled to the communication logic circuit; and (paragraph 55, i.e., facilitates the integration of instruments that may have different functions and other characteristics in terms of how they respond to their associated device user controls (not shown) and in terms of the signals produced by their device user controls that characterize their operation.)
a multiplexer (fig.2, 30)  having inputs coupled to the local processor and the second control circuit, and an output coupled to the communication logic circuit. (paragraph 53, i.e.,  an electrosurgical control system 10 includes a central controller unit 12, a device selector such as a remote controller 14, a central user control 15)
 
(paragraphs 88-89, i.e., microcontroller 24 processes any messages to be displayed on display 18 in response to the connection, disconnection, selection or de-selection of a device as described above with regard to the main control loop.)

As per claim 4, El-Galley discloses wherein the local processor is configured to provide the processed recognized message to an input of the multiplexer and the output of the multiplexer is provided to the generator over the first communication line. (paragraph 107, i.e., the display system can indicate the selected device, operation of the foot control with the selected device, system warning messages, and/or system error messages.)
 
As per claim 5, El-Galley discloses wherein the secondary controller is configured to provide the processed unrecognized message to the input of the multiplexer and the output of the multiplexer is provided to the generator over the first communication line. and (paragraph 55, i.e., facilitates the integration of instruments that may have different functions and other characteristics in terms of how they respond to their associated device user controls (not shown) and in terms of the signals produced by their device user controls that characterize their operation.)
 
As per claim 6, El-Galley discloses wherein the secondary controller is configured to receive messages from the other surgical instrument over the second communication line. (paragraph 107, i.e., the display system can indicate the selected device, operation of the foot control with the selected device, system warning messages, and/or system error messages.)

As per claim 7, El-Galley discloses wherein the secondary controller is configured to provide the received message to an input of the multiplexer and the output of the multiplexer is provided to the generator over the first communication line. and (paragraph 55, i.e., facilitates the integration of instruments that may have different functions and other characteristics in terms of how they respond to their associated device user controls (not shown) and in terms of the signals produced by their device user controls that characterize their operation.)

As per claim 8, Rao discloses wherein the second protocol is synchronized to the first protocol. Rao discloses this. (paragraph 76, i.e., the communication path between a first implant device and a plurality of other implant devices is represented by 151 wherein the communication path 151 located internal to the body represents a wired or wireless communication path utilizing a selected communication protocol best suited for secure communication between one or more implant devices.)

As per claim 9, El-Galley discloses a communication circuit (fig.1, 12), comprising: 
a first control circuit (fig.1, i.e., 21) configured to communicate with an energy module (fig.2, 52) over a first communication line ; (fig.1,22,  i.e., the connection line between control circuit and  an energy module)  
a second control circuit (fig.1, i.e., 21’) configured to communicate with a surgical instrument (fig.1, 20’) coupled to the communication circuit over a second communication line (fig.1, 22’); 
wherein the first control circuit comprises: 
a communication logic circuit (fig.2, 24) coupled to first communication line and to the second control circuit; 
a local processor (fig.2, 24 included CPU) coupled to the communication logic circuit;  and 
(fig.2, 30) having inputs coupled to the local processor and the second control circuit, and an output coupled to the communication logic circuit; (paragraph 55, i.e., facilitates the integration of instruments that may have different functions and other characteristics in terms of how they respond to their associated device user controls (not shown) and in terms of the signals produced by their device user controls that characterize their operation.)
wherein the communication logic circuit is configured to: receive a message from the generator over the first communication line;  provide a recognized message to the local processor for local processing;  and (paragraph 88-89, i.e., microcontroller 24 processes any messages to be displayed 
on display 18 in response to the connection, disconnection, selection or de-selection of a device as described above with regard to the main control loop.)
provide an unrecognized message to the second control circuit for processing. (paragraph 107, i.e., the display system can indicate the selected device, operation of the foot control with the selected device, system warning messages, and/or system error messages.)
El-Galley discloses all the limitations as the above but does not explicitly disclose using the first protocol and the second protocol over the first and second communication line.  However, Rao discloses this. (paragraphs 76-77, i.e., the communication path between a first implant device and a plurality of other implant devices is represented by 151 configured to perform the additional function of a server wherein said server configured implant device enables the communication between one or more implant devices and one or more devices/networks located external of the body via the communication path 155,  wherein communication path 155 may utilize same or different communication protocols as communication path 151.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Rao with the teaching of El-Galley so as to provide system with communication path   may utilize same or different communication protocols as 

As per claim 10, El-Galley discloses wherein the local processor is configured to provide the processed recognized message to an input of the multiplexer and the output of the multiplexer is provided to the generator over the first communication line. (paragraph 55, i.e., facilitates the integration of instruments that may have different functions and other characteristics in terms of how they respond to their associated device user controls (not shown) and in terms of the signals produced by their device user controls that characterize their operation.)

As per claim 11, El-Galley discloses wherein the secondary controller is configured to provide the processed unrecognized message to an input of the multiplexer and the output of the multiplexer is provided to the generator over the first communication line. (paragraph 55, i.e., facilitates the integration of instruments that may have different functions and other characteristics in terms of how they respond to their associated device user controls (not shown) and in terms of the signals produced by their device user controls that characterize their operation.)
 
As per claim 12, El-Galley discloses wherein the secondary controller is configured to receive messages from the surgical instrument over the second communication line. (paragraph 107, i.e., the display system can indicate the selected device, operation of the foot control with the selected device, system warning messages, and/or system error messages.)
 
As per claim 13, El-Galley discloses wherein the secondary controller is configured to provide the received message to an input of the multiplexer and the output of the multiplexer is provided to the (paragraph 55, i.e., facilitates the integration of instruments that may have different functions and other characteristics in terms of how they respond to their associated device user controls (not shown) and in terms of the signals produced by their device user controls that characterize their operation.)

5.	Claims 14-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over El-Galley et al. (Pub. No. US2011/012149) in view of Rao (Pub. No. US2008/0129465) and further in view of Menzl et al. (Pub. No. US2005/0249368)
As per claim 14, El-Galley discloses a communication circuit, comprising: 
a control circuit; (fig.1, 12)
a switch circuit (fig.1, 14) coupled to the control circuit;  
an adjustable filter; (fig.2, 24)
wherein the control circuit is configured to communicate with a surgical instrument over a single communication line, wherein the adjustable control filter is coupled to the single communication line. (paragraph 107, i.e., the display system can indicate the selected device, operation of the foot control with the selected device, system warning messages, and/or system error messages. In addition at paragraph 55, i.e., facilitates the integration of instruments that may have different functions and other characteristics in terms of how they respond to their associated device user controls (not shown) and in terms of the signals produced by their device user controls that characterize their operation.)
El-Galley discloses all the limitations as the above but does not explicitly disclose using the first protocol and the second protocol over the first and second communication line. However, Rao discloses this. (paragraphs 76-77, i.e., the communication path between a first implant device and a plurality of other implant devices is represented by 151 configured to perform the additional function of a server wherein said server configured implant device enables the communication between one or more implant devices and one or more devices/networks located external of the body via the communication path 155,  wherein communication path 155 may utilize same or different communication protocols as communication path 151.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Rao with the teaching of El-Galley so as to provide system with communication path   may utilize same or different communication protocols as communication path as be optimized and configured for minimizing power consumption and to ensure secure communication with external devices.
	The modified system of El-Galley discloses all the limitations as the above but does not explicitly discloses a potentiometer circuit coupled to the control circuit. However, Menzl discloses this. (paragraph 65, i.e., potentiometers, their values can be determined by an analog to digital converter (ADC) located in the hearing instrument. The interface means 27 then preferably comprises a multiplexer arranged for sequentially connecting the potentiometers to a line of the communication link 17.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Menzl with the teaching of modified system of El-Galley so as to be used to directly control significant power (more than a watt), since the power dissipated in the potentiometer would be comparable to the power in the controlled load and as to have low cost and to tech easy to use. 

As per claim 15, Menzl discloses the communication circuit further comprising an analog-to-digital converter (ADC) coupled to the control circuit and the adjustable filter, wherein the ADC configured to convert an output of the adjustable filter and provide a digital version of the output of the adjustable filter to the control circuit. (paragraph 65, i.e., potentiometers, their values can be determined by an analog to digital converter (ADC) located in the hearing instrument. The interface means 27 then preferably comprises a multiplexer arranged for sequentially connecting the potentiometers to a line of the communication link 17.)
 
As per claim 16, Menzl discloses wherein the control circuit is configured to control the potentiometer circuit by setting a resistance value. (paragraph 65, i.e., the resistor values for the potentiometers are spread by proper selection of the potentiometer and/or additional resistors so that the state of multiple potentiometers can be read out using one single ADC.)
 
As per claim 17, Menzl discloses wherein the potentiometer circuit comprises a first and second resistor. (paragraph 65, i.e., the resistor values for the potentiometers are spread by proper selection of the potentiometer and/or additional resistors so that the state of multiple potentiometers can be read out using one single ADC.)
 
As per claim 18, Menzl discloses wherein the switch circuit comprises a first and second switch. (paragraph 65, i.e., the resistor values for the potentiometers are spread by proper selection of the potentiometer and/or additional resistors so that the state of multiple potentiometers can be read out using one single ADC.)
 
As per claim 19, Menzl discloses wherein the potentiometer circuit comprises a first and second resistor; and the first switch is coupled between the control circuit and the first resistor; and the second switch is coupled between the control circuit and the second resistor. (paragraph 65, i.e., a potentiometer, a latching or non-latching pushbutton or a toggle switch and the resistor values for the potentiometers are spread by proper selection of the potentiometer and/or additional resistors so that the state of multiple potentiometers can be read out using one single ADC.)
 
As per claim 20, Menzl discloses, wherein the control circuit is configured to control the state of the first and second switches to set the current delivered into the adjustable filter. (paragraph 65, i.e., a potentiometer, a latching or non-latching pushbutton or a toggle switch and the resistor values for the potentiometers are spread by proper selection of the potentiometer and/or additional resistors so that the state of multiple potentiometers can be read out using one single ADC.)
 
As per claim 21, Menzl discloses wherein the potentiometer circuit comprises a digital potentiometer circuit. (paragraph 65, i.e., a potentiometer, a latching or non-latching pushbutton or a toggle switch and the resistor values for the potentiometers are spread by proper selection of the potentiometer and/or additional resistors so that the state of multiple potentiometers can be read out using one single ADC.)
 
As per claim 22, Menzl discloses wherein the potentiometer circuit comprises a digital-to-analog converter (DAC) circuit. (paragraph 65, i.e., a potentiometer, a latching or non-latching pushbutton or a toggle switch and the resistor values for the potentiometers are spread by proper selection of the potentiometer and/or additional resistors so that the state of multiple potentiometers can be read out using one single ADC.)

Response to Amendment
6.	Applicant's amendment filed on 8/13/2021 have been fully considered but does not place the application in condition for allowance.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
b. With respect to claim 9, Applicant argues that El-Falley does not teach wherein the first control circuit comprises a communication logic circuit coupled to first communication line and to the second control circuit.” Examiner respectfully disagrees. As show in figures 1-2 & paragraph 58 of E-Falley shows that the ports of microcontroller 24 are coupled to input/output (I/O) circuitry 30.  The Input/output circuitry 30 interfaces the above-described logic with channel connectors 36, 38, 40 and 42, those channel is control to communicate with device control unit to surgical instruments 20s via line 22 accordantly. Thus, the prior art teaches the invention as claimed and the claims do not distinguish over the prior art as applied.
c. With respect to claim 14, Applicant argues that El-Falley does not teach adjustable filter. In addition, if the control circuit is equivalent to central control 12 and communicates with surgical instrument 20, then the adjustable filter would have to be connected along the communication line. Examiner respectfully disagrees. As El-Falley notes at paragraph 84, i.e., microcontroller 24 checks or senses whether any electrosurgical device has been connected, i.e., plugged in to one of channel connectors 36, 38, 40 and 42 (FIG. 2), since last performing this step.  Microcontroller 24 does this by sensing a signal at channel connectors 36, 38, 40 and 42. Thus, the prior art teaches the invention as claimed and the claims do not distinguish over the prior art as applied.
Applicant's arguments are thus not persuasive towards patentability of the claims as presented and the rejections of record are maintained.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsai Henry can be reached at (571)272-4176 or via e-mail addressed to [Henry.Tsai@USPTO.GOV].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300 for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2184

 /HENRY TSAI/ Supervisory Patent Examiner, Art Unit 2184